Title: From John Harvie, enclosing a Resolution to Inquire into the Conduct of the Executive, 27 November 1781
From: Harvie, John,Beckley, John
To: Jefferson, Thomas


        
          
            Dear Sir
            Richmond Novr. 27th. 1781
          
          Being Anxious that the Inclosed Resolution of the House of Delegates should reach you as early as possible, I have prevail’d on Capt. Dalton to be the Bearer of it to your House. I should be unhappy to think that any Accident should prevent the State from Deriveing the Advantage of Council from her ablest Citizens, by the Cavil of party on the Illiberality of the Inviduous, wherefore, shall esteem it as much my Duty as it is Assuredly my Inclination to Attend the ensueing Election in our County, to give my Sanction to a choice that will Confer Honour on the Electors in particular, as well as Benifits on the Community at large. Doctor Arthur Lee is Chosen a Member, and I have heard that Mr. Mason will again Consent to Serve. The Assistance of men of Real Abilities I should hope will be a Stimulous to others of like Character to lend their aid to the tottering Condition of the Commonwealth. I have the Satisfaction to find that in the Opinions of all men I here Converse with, that the Administration before the last, is now View’d as haveing been Honorable to the Cheif Magistrate, and preservative of the Rights of the people, and the Constitution of the Land. In short I think Sir in no period of your life, has your Character shown with a Superior Lustre, to what it will do on your appearance in  the Assembly, to which place may your own Inclination and the Voice of the people Speedily send you.
          Jno Harvie
        
        
          Enclosure
          
            In the house of delegates
            Monday the 26th. of November 1781.
          
          Resolved, that this House will on Wednesday the 12th of December next proceed agreeable to Resolution of the 12th: of June last to enquire into the conduct of the Executive of this State for the last twelve Months next preceeding the said Resolution; and that as well the Information against the said Executive, as their defence be received and heard on that day.
          Ordered, that a Committee be appointed to state any Charges and receive such Information as may be offered respecting the administration of the Executive, of which, the said Committee shall give notice if any accusation should be made in writing, to the members which composed the Executive within the time referred to.
          And a Committee was appointed of Mr. Banister, Mr. Tyler, Mr. Nicholas, Mr. Southall, and Mr. Morgan.
          
            Teste John Beckley C.h.d.
            A Copy John Beckley C.h.d.
          
        
      